DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2.	Claim 25 is objected to because of the following informalities:
	Claim 25, line 6, it appears – to – should be inserted after “attached”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.	Claims 1-4, 14, 15, 17, 19-21, 23 and 24 are rejected under 35 U.S.C. 102(b) as being anticipated by Great Britain 304,989.
Great Britain 304,989 teaches a cloth accessory comprising a sheath or cover member forming an enclosure with a cavity therein, and a cloth 3 of absorbent, soft and flexible fabric material with “microfibers” (chamois) coupled to the cover member (at least indirectly), the cloth having a first configuration wherein it is retracted substantially into the cover member and a second configuration wherein it is extended substantially out of the cover member without becoming detached therefrom. The cover member has a single opening at end 2 through which the cloth can extend or retract. Snap button fastener 10 is coupled to the cover member to substantially close the opening. The cloth could be removed if so desired. As for method 24, Great Britain 304,989 teaches a spectacle lens cleaner device which is used in a method of cleaning lenses as recited in method claim 24.

6. 	Claims 1, 5-9, 12, 13, 19, 22 and 23 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 4,854,449 (hereinafter Fitzhugh).
Fitzhugh teaches a cloth accessory comprising a rigid (col 2, lines 37-40; can be plastic, i.e., polymeric) sheath or cover member 4 forming an enclosure with a cavity therein, and an absorbent (col. 3, lines 6-8) cloth material 2 with coupled to the cover member (at least indirectly through chain 10}, the cloth having a first configuration wherein it is retracted substantially into the cover member and a second configuration wherein it is extended substantially out of the cover member without becoming detached therefrom. There is an attachment member 14 defined by a key ring coupled to the cover member and is configured to attach the cloth accessory for an object. The cover member has a single opening at end 2 through which the cloth can extend or retract. The cover member acts as a “pouch.” The cloth is coupled to the cover member inside the cover member at a point adjacent to the opening (depending on where the cloth is on the chain as shown in Fig. 3). The cloth could be removed, if so desired, through detachment of cloth 2 from connector 16.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	 Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Great Britain 304,989 in view of Fitzhugh.
Great Britain 304,989 discloses all of the recited subject matter previously mentioned with the exception of an attachment member coupled to the pouch configured to attach the cloth accessory to an object. Fitzhugh teaches an attachment member 14 defined by a key ring coupled to the cover member and is configured to attach the cloth accessory to an object. It would have been obvious to one of ordinary skill in the art to have provided Great Britain 304,989 with an attachment member coupled to the cover member as suggested by Fitzhugh in order to attach the cloth accessory to an object.

10. 	Claims 16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Great Britain 304,989 in view U.S. Patent No. 4,232,808 (hereinafter Gray).
Great Britain 304,989 discloses all of the recited subject matter previously mentioned with the exception of the fastener being hook and loop or a draw string. The patent to Gray teaches using a closure fastener in the form of hook and loop or drawstring (col. 3, lines 62-66}. It would have been obvious to one of ordinary skill in the art have modified the fastener of Great Britain 304,989 such that it is in the form of hook and loop or drawstring as suggested by Gray in order to substantially close the opening. These fasteners are deemed mere functional equivalents of each other carrying out the same intended function.

11.	 Claims 10 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fitzhugh in view of U.S. Patent No. 2,204,947 (hereinafter Apfelbaum).
Fitzhugh discloses all of the recited subject matter previously mentioned with the exception of the attachment member being a cord or elastic loop. Apfelbaum teaches an attachment member being in the form of a cord or loop 16 (Fig. 1). It would have been obvious to one of ordinary skill in the art to have modified Fitzhugh’s attachment member such that it is in the form of a cord or loop as suggested by Apfelbaum in order to provide for a larger attachment member to facilitate attachment to larger objects. The “elastic” feature would be obvious in order to facilitate attachment or inconvenient or harder to reach areas. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723